Title: To Thomas Jefferson from Thomas Leiper, 2 August 1791
From: Leiper, Thomas
To: Jefferson, Thomas


Philadelphia, 2 Aug. 1791. He called on TJ about an hour ago and found him not at home. He wished to speak about the addition Carstairs is making  to the library room; his labor, he says, will cost £20. “If he says Twenty, a few more Pound may be added.” His bill for the room itself will be £100, “and by the Same ru[le] Something more.” This, with the other bills, will make it “a very expensive building”; his friends and he think the value added to the house will not equal the cost. Before proceeding he wishes to “be Certain of one thing. If I understood you when we was Speaking … of rent you was of the opinion that Six per Cent was too much for Houses. I am of opinion it is a reasonable rent and what I have fixed upon after your time Expires … the 7th Jany. 1792.” When he let the house to Mr. Franklin at £150 per annum he was very clear he would have 6% for his lot and advances, but is mistaken. If his terms are agreeable, he will go on with Carstairs’ addition. If not, he wishes TJ would mention it. He would not have gone this far if he had not believed TJ would give 6% “and a prospect of remaining in the House for Some Time. In that Case Extra Buildings would not have been so much against me.”
